t c summary opinion united_states tax_court francis e and linda a falcone petitioners v commissioner of internal revenue respondent docket no 13041-04s filed date francis e linda a falcone pro sese jason m kuratnick for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the single issue for decision is whether petitioners are liable for the deficiency due to the alternative_minimum_tax provided by sec_55 we hold that they are background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in mount laurel new jersey petitioners timely filed their federal_income_tax return but failed to attach form_6251 alternative_minimum_tax - individuals to their return on date at respondent’s request petitioners submitted form_6251 on which they calculated the amount of alternative_minimum_tax due for the taxable_year upon review of petitioners’ form_6251 respondent discovered several mathematical errors after these errors were corrected respondent in the notice_of_deficiency determined that the correct amount of alternative_minimum_tax due from petitioners is dollar_figure the parties agree that errors were made on the form_6251 submitted by petitioners and that respondent’s computation of the amount of alternative_tax due from the petitioners for the taxable_year is correct petitioners nonetheless dispute the amount of the deficiency and state in their petition that they should not be required to pay the deficiency because of the unfairness of the alternative_minimum_tax discussion petitioners’ sole challenge to the proposed deficiency is that the alternative_minimum_tax as applied to them is inherently unfair at trial petitioners argued that although they know that the court has no authority to usurp the role of the congress they would like the court nonetheless to relieve them of their federal_income_tax obligations so as to ‘make a statement’ that would spawn a thorough and complete legislative review of the alternative_minimum_tax the court has consistently and repeatedly rejected challenges to proposed deficiencies based on the fairness of the alternative_minimum_tax 259_f3d_881 7th cir affg 114_tc_399 merlo v commissioner tcmemo_2005_178 see also 72_f3d_938 1st cir affg tcmemo_1995_ 808_f2d_1338 9th cir affg tcmemo_1985_199 84_tc_179 83_tc_742 accordingly we sustain respondent’s proposed deficiency reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
